Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings received 06/23/2021are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2011084817 to Yoon (hereafter Yoon, US 2013/0040203 is used as US published equivalent) as evidenced by US 2009/0053599 to lchihashi ( lchihashi).
Regarding claim 1, Yoon discloses a Li-ion battery, comprising: a cathode; an anode comprising active particles (para 16, para 4, para 20) an electrolyte ionically coupling the anode and the cathode (para 16), a separator electrically separating the anode and the cathode (implicitly, para 16).  And at least one hydrofluoric acid neutralizing agent incorporated into the anode or the separator. In addition, Yoon teaches that the anode active material particles comprising a polymer coating containing metal compound (para 21) such as HF consuming salts (para 24), i.e. reads on limitation “hydrofluoric acid neutralizing agent incorporated into the anode”.
Alternatively, Yoon does not expressly discloses a separator electrically separating the anode and the cathode, however it would be obviously for one skilled in the art that the separator in implicitly present in addition to three primary functional components of a lithium-ion battery arc the anode, cathode, and electrolyte of Yoon (para 16) as evidenced by lchihashi (para 100).
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. "Synthesis of Tin-Encapsulated Spherical Hollow Carbon for Anode Material in Lithium Secondary Batteries", J .Amer. Chem. Soc. 2003, 125, 5652-5653 in view of WO 2011084817 to Yoon (US 2013/0040203 is used as US published equivalent).
Regarding claim 1, Lee discloses the anode material for lithium secondary battery (Title,), comprising an anode, an electrolyte and cathode (implicitly), wherein an anode active material comprises a plurality of particles, wherein each particle comprises: an active material core, and a protective coating at least partially encasing the active material core, wherein the protective coating forms a shell around the active material core. Lee does not expressly disclose that the protective coating   comprises a material that is resistant to hydrofluoric acid permeation as well as the battery comprises electrically separating the anode and the cathode.
Yoon teaches a lithium ion battery comprising a cathode, an   anode comprising active particles, an electrolyte ionically coupling the anode and the cathode (para 16), a separator electrically separating the anode and the cathode (implicitly, para 16). In addition, Yoon teaches that the anode active material particles comprising a polymer coating containing metal compound (para 21) such as HF consuming salts (para 24,).  In addition, Yoon teaches that such coating creates a durable anode for high power applications (para 5). Since Lee and Yoon are in the same field of endeavor and are directed to solving the same problem, i.e.  providing protected anodes for lithium-ion batteries   it would have been obvious to one of ordinary skill in the art, at the time of the invention, to replace coating layer of Lee with coating layer of Yoon in order to obtain durable anode for high power applications with the reasonable expectation of success.
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/056,715. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,411,290 contains all limitations of the instant claim 1, but more specific, and as such anticipates the instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727